Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 3, 7, 13, 14, 16, and 19 are amended. 

Claims 1 – 21 are pending. 

Response to Amendment
The rejection of claims 2, 3, 7, 16, and 19, under 35 U.S.C. 112(b), regarding “its particular logic level” is withdrawn in light of the amendments. 

The rejection of claims 13, 14, and 19, under 35 U.S.C. 112(b), regarding “a particular logic level”, is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 10/28/2021, with respect to the rejection of claims 1 – 4, 7, 8, 12 – 14, 16, 17, 19, and 20, under 35 U.S.C. 112(b), have been fully considered and are persuasive.  The rejection of claims 1 – 4, 7, 8, 12 – 14, 16, 17, 19, and 20, under 35 U.S.C. 112(b), has been withdrawn. 

Applicant's arguments filed 10/28/2021, regarding the rejection of claims 1 – 12, under non-statutory obviousness-type double patenting, have been fully considered but they are not persuasive. A Terminal Disclaimer, as argued, has not been received. The rejection of claims is maintained. 

Double Patenting (old)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 12 are rejected on the ground of nonstatutory double patenting over claims 1, 2, 4, 5, 7, 10, and 11 of U.S. Patent No. 10,846,158 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/092,778
Claim 1 – Patent 10,846,158
An apparatus, comprising: 
An apparatus, comprising: 
a plurality of sets of memory devices, wherein each set of memory devices of the plurality of sets of memory devices 


a multiplexer connected to receive the first enable signal and the second enable signal;  
wherein, for each set of memory devices of the plurality of sets of memory devices, each memory device of that set of memory devices is configured to receive commands in response to the respective enable signal for that set of memory devices having a particular logic level; and 
wherein the multiplexer is configured to connect input/output signal lines of the first set of memory devices to an interface of the apparatus in response to the first enable signal having a first logic level, and to isolate the input/output signal lines of the first set of memory devices from the interface of the apparatus in response to the first enable signal having a second logic level different than the first logic level;  and 
wherein, for each set of memory devices of the plurality of sets of memory devices, the multiplexer is configured to selectively connect input/output signal lines of that set of memory devices to an interface of the apparatus in response to the 



One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/092,778 is an obvious variation of the claimed subject matter of independent claim 1, of patent 10,846,158. Specifically, both claim 1, of the current application 17/092,778, and claim 1, of patent 10,846,158 discloses: An apparatus, comprising: 
a plurality of sets of memory devices, wherein each set of memory devices of the plurality of sets of memory devices corresponds to a respective enable signal of a plurality of enable signals; and a multiplexer. 
One of ordinary skill in the art would recognize the apparatus disclosed by claim 1, of the current application 17/092,778, as a broad recitation of the operations performed by the apparatus disclosed in claim 1 of Patent 10,846,158. An apparatus performing the operations of more narrowly claimed apparatus would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the apparatus claim 1, of the current application 17/092,778, as performing the operations of the apparatus of claim 1, of U.S. Patent 10,846,158, and as such are obvious variants of each other.

Claim 2 – Application 17/092,778
Claim 1 – Patent 10,846,158

Claim 1 – Patent 10,846,158
Claim 4 – Application 17/092,778
Claim 2 – Patent 10,846,158
Claim 5 – Application 17/092,778
Claim 5 – Patent 10,846,158
Claim 6 – Application 17/092,778
Claim 5 – Patent 10,846,158
Claim 7 – Application 17/092,778
Claim 7 – Patent 10,846,158
Claim 8 – Application 17/092,778
Claim 10 – Patent 10,846,158
Claim 9 – Application 17/092,778
Claim 10 – Patent 10,846,158
Claim 10 – Application 17/092,778
Claim 4 – Patent 10,846,158
Claim 11 – Application 17/092,778
Claim 11 – Patent 10,846,158
Claim 12 – Application 17/092,778
Claim 11 – Patent 10,846,158


Allowable Subject Matter
Claims 13 – 21 are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Daniel F. McMahon/Primary Examiner, Art Unit 2111